DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 10/19/2022, is acknowledged. Claim 1 – 6, 10 – 12, 14 – 18, and 21 – 23 are amended. Claim 24 is newly entered. Claim 13 is canceled. Claim 10 remains withdrawn. Claims 1 – 8, 11 – 12, 14 – 18, and 21 – 24 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 4, 7 – 8, 11 – 18, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366997 (“Kamat”; of record) in view of JP 2010-227954 (“Ichitani”; referring to machine translation of record) and DE 10-2006-025522 (“Brüggenbrock”; referring to machine translation of record).
Regarding claim 1, Kamat teaches a method of processing an aluminum alloy material with improved properties ([0004]), comprising: providing an aluminum alloy body in the form of an ingot or billet (i.e. “slab”) (Figs. 4 & 9, #122; [0008], L 3-5) which may be a 6xxx series aluminum alloy (i.e. primarily alloyed with Si+Mg; see [0004], L 11-19); hot working the aluminum alloy body (Figs. 4 & 9, #126; [0008], L 6) and optionally cold working the aluminum alloy body (Figs. 4 & 9, #128; [0008], L 7); conducting a solutionizing step (Figs. 4 & 9, #140; [0008], L 8-9), which includes solution heat treatment and quenching of the aluminum alloy body ([0005], L 7-13); and cold working the solutionized aluminum alloy body (Figs. 4 & 9, #200; [0076]) which may comprise or consist of cold rolling (Fig. 9, #220; [0078]) to a reduction of at least 25% ([0079]).
Further, Kamat teaches that the processed aluminum alloy bodies may be subjected to final treatments (Fig. 9, #400; [0232], L 1-3) which may include machining ([0232], L 8-10), and may be in the form of a predetermined shaped product after forming operations as part of the final treatments ([0233], L 13-15). Kamat defines a “predetermined shaped product” as a product that is formed into a shape via a shape forming operation, for example, by stamping ([0235], L 1-3). The Examiner asserts that an ordinarily skilled artisan would appreciate that the teachings of Kamat in [0232]-[0235] encompass the step of machining (i.e. cutting) blanks from the aluminum alloy body, for example as a precursor to stamping such blanks to form a predetermined shaped product.
Kamat does not explicitly teach a step of flash annealing a portion of a flange of the blank by heating a first portion of the flange at a temperature between 360°C and 480°C for 5 to 60 seconds to recrystallize the first region of the flange, and cool to a temperature of less than 100°C.
Ichitani teaches a method for manufacturing an aluminum alloy product by press-forming, including a localized heat treatment ([0026]). Ichitani teaches that the localized heat treatment results in recrystallization of the blank in the heat treated region, thereby reducing strength ([0026], L 266-268), which improves the formability and shape freezing property during subsequent press-forming i.e. stamping ([0026], L 273-277). Ichitani teaches that when processing Al alloy articles which have been work-hardened by cold rolling, the localized heat treatment comprises heating to a temperature of 200-600 °C ([0043]), typically for a time under 20 seconds ([0046], L 582-585). It is noted that Kamat previously teaches the step of cold rolling ([0078]-[0079]), thereby resulting in a work-hardened Al alloy article. Further, Ichitani refers to the softened region of the blank which is deformed as the flange portion ([0037], L 444-447).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ichitani, and include the aforementioned local heating step for heating a blank flange into the method of Kamat. The local heating of a portion of the flange reduces the strength of the flange by softening, thereby improving the formability and shape freezing property during subsequent press-forming/stamping.
The Examiner notes that the annealing temperature taught by Ichitani (200-600°C) encompasses the claimed temperature (360-480°C) range of the instant claim, and the time taught by Ichitani (up to 20 seconds) overlaps the claimed time range of the instant claim (5-60 seconds). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the step of cooling to a temperature of less than 100°C after local heat treatment, it is noted that Ichitani teaches comparative examples whereby after partial heat treatment, the blank is cooled to room temperature after heat treatment ([0060], L 815-818). Although Ichitani teaches that the method has best results when not including this step of cooling between local heat treatment and press-forming ([0060], [0066], [0067]), Ichitani does teach that the method, even when including the step of cooling to room temperature between partial heat treatment and press-forming, has improved formability as compared to a process with no partial heat treatment prior to press-forming ([0060], [0066], [0067]). Ichitani also teaches that the softening effect, which is a result of the partial heat treatment, is a result of both metallurgical reasons such as recovery, recrystallization, and precipitation, as well as physical reasons stemming from a temperature difference ([0051], L 679-683). Although the softening due to physical reasons disclosed by Ichitani will no longer be present, the softening due to metallurgical reasons remains if the blank is cooled to room temperature after partial heat treatment.
As such, an ordinarily skilled artisan would have found it obvious to incorporate the method steps of Ichitani within Kamat, including the step of cooling the blank to room temperature between partial heat treating and press-forming/stamping, as such a process has been shown to improve moldability of the Al alloy article during subsequent press-forming/stamping. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I). Further, the Examiner asserts that cooling to room temperature as suggested by Ichitani would fall within the claimed cooling to a temperature of less than 100 °C.
Regarding the length of time for which the blank remains at room temperature subsequent to flash annealing and prior to any further processing, it is noted that Ichitani does not suggest a maximum time by which the blank may no longer be processed if it is held at room temperature for a length of time beyond such a maximum. As such, the claimed requirement to maintain the blank at room temperature for at least a day subsequent to flash annealing is encompassed by the scope of modified Kamat by way of the teachings of Ichitani.
Further, regarding the claimed steps of placing the flange of the blank within a blank holder of a press and stamping a target of the blank with a punch of the press to form a stamped product, the Figures of Ichitani (Fig. 1) illustrate said processing, which would be obvious to complete subsequent to completing a localized heat treatment meant to improve formability of the blank during such a stamping process. See also [0049] of Ichitani describing this process.
Regarding the claimed requirement that flash annealing is localized to a first region of the flange, the flange comprising the first region and a second region, Ichitani teaches that the heated part in the partial heat treatment may be selected as all or a smaller part of the part outside the area where the punch shoulder part comes into contact during press molding ([0040], L 478-479; [0050], L 656-658). Thus, Ichitani teaches that all of the flange, or a smaller part of the flange, may be the part heated during partial heat treatment. In the case of the latter, flash annealing would be localized to the first region of the flange, i.e. the smaller part of the part outside the area where the punch shoulder part comes into contact during press molding.
Regarding the claimed step of removing the flange from the stamped product to obtain an excised product, it is noted that Ichitani does not explicitly teach such a step.
Brüggenbrock teaches a method for producing a structured profile made of metal by a pressing operation ([0001]). Brüggenbrock teaches that after the pressing operation, the flange areas which are present on the blank are trimmed ([0008], L 109-110; see Fig. 1, referring to edge regions of sheet #5).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Brüggenbrock and trim the flanges of the press-formed article after the press-forming/stamping procedure, thereby forming an excised product. The rationale supporting the conclusion that the claim is obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the present case, the element of removing a flange after stamping is well-known in the art, and one of ordinary skill could have incorporated such a step in the method of modified Kamat with no change in its function, predictably resulting in the removal of the flange from the stamped product, resulting in formation of an excised product.
Regarding claim 2, Kamat teaches that after cold rolling and prior to final treatments which may include blanking, a step of thermally treating the aluminum alloy body is completed (Fig. 9, #300; [0142]). Kamat teaches that the thermally treating step may be completed in any suitable manner that maintains the aluminum alloy body at one or more selected temperature(s) for one or more selected period(s) of time (e.g., in order to achieve a desired/selected property or combination of properties). 
Further, Kamat provides one example wherein it is shown that as a result of post cold-rolling heat treatment, elongation increases from 8.5% to 11%, an increase of ~29%, while tensile yield strength only slightly decreases from 52.6 ksi to 51.9 ksi, a decrease of ~1.33%, and ultimate tensile strength only slightly increases from 57.4 ksi to 57.5 ksi, an increase of ~0.17% (Table 32, Alloy CC21-60% CW, difference between aging time of 0 h [i.e. no heat treatment] and 1 h [i.e. a 1 h heat treatment at 325°F]). 
As such, no matter whether the “tensile yield strength” or “ultimate tensile strength” of Kamat is chosen, either satisfy the claimed requirement that variation of tensile strength is less than 15%. Moreover, the increase in elongation of ~29% as taught by Kamat falls within the claimed requirement of an increase of elongation of at least 15%.
Regarding claim 3, Kamat teaches that the cold rolling may result in a reduction of at least 30% ([0081], L 1-3).
Regarding claim 4, Kamat teaches that cold rolling may result in formation of sheets, defined as having a thickness of from 0.006-0.249 inches [~0.15-6.32 mm] ([0079]). Further, Kamat teaches an example wherein a sheet is cold rolled down to a thickness of 3.0 mm ([0080], L 8-12). As such, Kamat teaches both an overlapping thickness range (0.15-6.32 mm) to the instant claim (3 mm or less), and also teaches at least one example which falls within the claimed range. As such, a prima facie case of obviousness exists (MPEP 244.05 I).
Regarding claim 7, Kamat teaches use of aluminum alloys having a composition ([0004]) which generally falls under 6xxx series aluminum alloys, as the primary alloying elements are Mg and Si. Moreover, Kamat teaches multiple examples wherein aluminum alloys AA6111 or AA6013 are used ([0472]; [0474]; [0526]; [0535]; Figs. 52 & 60). As such, Kamat teaches an example which meets the claimed requirements.
Regarding claim 8, Kamat teaches that the aluminum alloy has a composition ([0242]; [0258], L 11-12) that is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the aluminum alloy composition taught by Kamat encompasses or overlaps the aluminum alloy composition of the instant claim for each constituent element.
Regarding claim 11, Kamat teaches that the LT-tensile yield strength of the processed aluminum alloy body, i.e. the excised product, may be at least 35 ksi (~241 MPa) ([0273], L 1-3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in view of the LT-tensile yield strength range taught by Kamat (at least 35 ksi or ~241 MPa) as compared to the claimed tensile yield strength range of at least 250 MPa. 
Alternatively, Kamat teaches that in one embodiment, the processed aluminum alloy body, i.e. the excised product, realizes a typical tensile yield strength in the LT direction of at least 40 ksi (~276 MPa) ([0273], L 4-6). Such a range falls within the claimed range of at least 250 MPa.
Regarding claim 12, Kamat teaches that the processed aluminum alloy body, i.e. the excised product, achieves and maintains a predominately unrecrystallized microstructure ([0145], L 1-4; [0186]). Further, Kamat teaches that any final treatments conducted after a thermally treating step, such as cutting and stamping of a blank as discussed previously, may not materially affect the microstructure of the aluminum alloy body ([0232], L 10-16). Thus, it would be expected that the predominately unrecrystallized microstructure taught by Kamat would persist throughout the press-forming/stamping procedure.
Regarding claim 14, Kamat teaches that a thermally treating step may comprise heating to a temperature of 150-425 °F (~ 66-218 °C) ([0145], L 11-15), and may be completed during a paint-bake cycle, which takes 5-30 minutes ([0146], L 7-11). Such a paint bake cycle renders obvious the claimed cycle of 20 minutes at 180°C (MPEP 2144.05 I). Further, Kamat teaches that after thermally treating i.e. paint baking, the aluminum alloy body may have a tensile yield strength in the LT direction of at least 45 ksi (~310 MPa) ([0273], L 5). Such a range falls within the claimed tensile yield strength in the LT direction range of at least 290 MPa for a painted product formed from the excised product by a paint bake treatment of 20 minutes at 180°C.
Regarding claim 15, Kamat teaches that the obtained and processed aluminum alloy bodies, i.e. the excised products, may be for automotive applications ([0108]; [0120]; [0129]; [0435]-[0436]; Figs. 2n-2o & 2p-1-3, for example).
Regarding claim 16, Kamat teaches that the cold rolling may result in a reduction of at least 50% ([0081], L 1-3).
Regarding claim 17, Kamat teaches that the aluminum alloy has a composition ([0242]; [0258], L 11-12) that is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the aluminum alloy composition taught by Kamat encompasses or overlaps the aluminum alloy composition of the instant claim for each constituent element.
Regarding claim 18, Kamat teaches that in one embodiment, the processed aluminum alloy body, i.e. the excised product, realizes a typical tensile yield strength in the LT direction of at least 50 ksi (~345 MPa) ([0273], L 5). Such a range falls within the claimed range of at least 320 MPa.
Regarding claim 21, Kamat teaches that the aluminum alloy body may be thermally treated (; Fig. 9, #300) between the steps of cold working including cold rolling, and optional final treatments which may include machining i.e. cutting, as discussed previously. Kamat teaches that the thermally treating step may comprise heating to a temperature of 150-425 °F (~ 66-218 °C) ([0145], L 11-15), and may be completed during a paint-bake cycle, which takes 5-30 minutes ([0146], L 7-11). 
It is noted that the temperature range taught by Kamat encompasses the claimed temperature range of 160-190 °C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, the time taught by Kamat is identical to the claimed time range of 5-30 minutes.
Regarding claim 22, as discussed in the rejection of claim 1, modified Kamat teaches that the local flash annealing treatment is completed at a temperature of 200-600 °C. Such a process encompasses the claimed temperature range of 360-440 °C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 23, as discussed in the rejection of claim 1, modified Kamat teaches that the local flash annealing treatment is completed at a temperature of 200-600 °C. Such a process encompasses the claimed temperature range of 400-440 °C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 24, with respect to the length of time for which the blank remains at room temperature subsequent to flash annealing and prior to any further processing, it is noted that Ichitani does not suggest a maximum time by which the blank may no longer be processed if it is held at room temperature for a length of time beyond such a maximum. As such, the claimed requirement to maintain the blank at room temperature for at least a week subsequent to flash annealing is encompassed by the scope of modified Kamat by way of the teachings of Ichitani.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of Ichitani and Brüggenbrock as applied to claim 1, and further in view of US 2009/0148721 (“Hibino”; of record),
Regarding claim 5,  modified Kamat does not explicitly teach that cooling to a temperature of less than 100 °C subsequent to local flash annealing is performed at a cooling rate of at least 30°C/s.
Hibino teaches a method for subjecting Al-Mg-Si based (i.e. 6xxx series) aluminum alloy sheets for cold press forming (i.e. stamping) to a partial reversion heating treatment ([0020]). Hibino teaches that after the partial reversion heating treatment, the region treated is cooled at a preferred cooling rate of not less than 100°C/min ([0068], L 8-9). Hibino teaches that cooling at lower rates allows for intergranular precipitation to easily occur during cooling, leading to a lowering in ductility of the blank material ([0068], L 3-6).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hibino and cool the blank at a cooling rate of not less than 100°C/min after the local heat treatment of Ichitani. Cooling at lower rates allows for intergranular precipitation to easily occur during cooling, leading to a lowering in ductility of the blank material. The Examiner notes that such a cooling rate falls within the claimed cooling rate range of at least 30°C/s.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of Ichitani and Brüggenbrock as applied to claim 1, and further in view of US 2009/0196784 (“Fedchun”; of record).
Regarding claim 6, Ichitani does not explicitly teach that the local heat treatment i.e. flash annealing is repeated at least twice.
Fedchun teaches martensitic steel and a method for processing such steels ([0016]). Fedchun teaches that to improve and restore grain structure, recrystallization annealing is repeated one or more times ([0055], L 12-14).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fedchun and repeat the local heat treatment as taught by Ichitani one or more times. Such a repeated heat treatment may result in improved and restored grain structure. As such, Fedchun’s teachings with respect to a recrystallization annealing may be applicable to the local heat treatment of Ichitani.

Response to Arguments
Applicant’s remarks filed 10/19/2022 are acknowledged and have been fully considered. Applicant argues that the Office’s modification of Kamat would impermissibly change its principle of operation. Applicant argues that Kamat indicates that a “predominately unrecrystallized microstructure” can provide “improved properties,” and alleges that Kamat places emphasis on avoided recrystallization, concluding that one of ordinary skill in the art would not be motivated to modify Kamat by performing recrystallization on an aluminum blank as recited in the present claims, because doing so would allegedly be contrary to the goal of achieving improved properties.
The Examiner finds this argument to be unpersuasive. It is noted that the only portion of the blank which is materially affected by local heat treatment, the flange portion, is removed, thereby obtaining a final product whose microstructure was not materially affected by a local heat treatment on a portion which was subsequently removed prior to obtaining the final product. As such, the obtained product is indeed unrecrystallized, and would not contradict the teachings of Kamat.
Applicant argues further that the temperature range of 200-600°C as recited in [0043] of Ichitani should not be relied upon when considering the claimed flash annealing temperature range of 360-480°C. Applicant argues that the temperature range of 150-300°C taught by Ichitani should be relied upon, which does not overlap the claimed range, as the aluminum alloy plate blank to be locally heat treated is allegedly sub-aged by natural aging or artificial aging, allegedly as a result of the prior solution heat treatment step. The Examiner finds this unpersuasive, as it is not clear as to how solution heat treatment results in a sub-aged condition by natural or artificial aging, as solution heat treatment is neither natural or artificial aging. Rather, the temperature range of 200-600°C is proper, as the aluminum alloy plate blank is indeed in a work-hardened state, as a result of the previous cold rolling processing taught by Kamat at [0078], which is conducted after solution heat treatment.
Applicant argues further that Ichitani teaches away from maintaining an aluminum blank at room temperature prior to stamping. Applicant argues that Ichitani teaches a process wherein press molding/stamping is performed immediately after local heat treatment of the flange portion, and that Ichitani allegedly emphasizes the importance of proceeding to stamping as soon as possible after the partial heat treatment.
The Examiner finds this argument to be unpersuasive. The Examiner agrees that Ichitani primarily teaches a process wherein press molding/stamping is performed immediately after local heat treatment, while the flange is still hot. However, as discussed in the rejection previously, Ichitani also teaches embodiments wherein the flange is cooled after local heat treatment, and stamping is completed thereafter ([0060], L 815-818). These embodiments are shown to have reduced moldability as compared to embodiments wherein blanks are press-molded/stamped immediately after local heat treatment, but do have improved moldability as compared to embodiments wherein blanks are not subject to local heat treatment at all (see [0060], [0066], [0067]). Ichitani also teaches that the softening effect, which is a result of the partial heat treatment, is a result of both metallurgical reasons such as recovery, recrystallization, and precipitation, as well as physical reasons stemming from a temperature difference ([0051], L 679-683). Although the softening due to physical reasons disclosed by Ichitani will no longer be present, the softening due to metallurgical reasons remains if the blank is cooled to room temperature after partial heat treatment.
As such, an ordinarily skilled artisan would have found it obvious to incorporate the method steps of Ichitani within Kamat, including the step of cooling the blank to room temperature between partial heat treating and press-forming/stamping, as such a process has been shown to improve moldability of the Al alloy article during subsequent press-forming/stamping. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I). Applicant’s argument amounts to an argument that one of ordinary skill in the art would not improve a process by one means, due to the knowledge of another means which results in a greater degree of improvement. Such an argument is unpersuasive, for the reasons articulated previously.
Applicant argues further that “the clear implications of Ichitani is that such storage (referring to the claimed requirement of storing at room temperature for at least a day subsequent to flash annealing) would have been deleterious to the advantageous properties of Ichitani’s method of partial heat treating.” However, such an argument offers a gap in the reasoning. Ichitani indeed prefers immediate press-molding/stamping after local heat treatment over a process where the locally heat-treated workpiece is cooled between local heat treatment and press-molding/stamping, as softening due to both physical and metallurgical reasons will be experienced. However, such a preference does not indicate that were a workpiece to be cooled to room temperature and then press-molded/stamped, that the length of time between cooling and press-molding/stamping would have a deleterious effect on the properties of the workpiece, as alleged by Applicant. As such, Applicant’s argument is unpersuasive.
Applicant argues further that the combination of Kamat, Ichitani, and Brüggenbrock would not result in the excised product recited in the present claims. Specifically, Applicant alleges that Ichitani requires at least some of the heat-treated region to be retained in a resulting excised product. Applicant cites to Fig. 1 of Ichitani, which allegedly pulls at least a portion of the partially heat-treated region into the resulting product. The Examiner disagrees, and it is noted that Ichitani does not require the entirety of the region A to be heat treated in the local heat treatment step (see [0040], L 478-479; [0050], L 656-658). As such, Ichitani includes embodiments wherein heat treatment is localized to regions which are trimmed subsequent to press-molding/stamping.
Applicant argues further, generally, that the prior art relied upon does not support a prima facie case of obviousness. As no specific arguments/reasoning have been presented, such an argument is unpersuasive. Applicant further cites to “unexpected results” which are not discussed in any detail, and as such cannot be responded to. Such an argument is also unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735